Motion Granted; Dismissed and Memorandum Opinion filed January 24,
2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-11-00739-CV

      KEN S. OGBONNIA D/B/A FIRST TEXAS ENERGY, Appellant
                                         V.

                     AT&T ADVERTISING, LP, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 988333


               MEMORANDUM                         OPINION
      This is an appeal from a final summary judgment signed July 25, 2011. On
March 28, 2012, appellant filed a brief in this appeal. On April 17, 2012, this court
struck appellant’s brief for failure to comply with the Texas Rules of Appellate
Procedure, specifically the requirements for citations to the record and to legal
authorities. See Tex. R. App. P. 38.1 (listing the requirements for an appellant’s
brief). The court ordered appellant to file an amended brief in compliance with the
appellate rules. In addition, the court noted that Ken S. Ogbonnia filed the brief on
behalf of First Texas Energy Corporation. The court informed appellant that if the
corporation is appealing the judgment, the corporation is required to be represented
by a licensed attorney in filing its appellant’s brief. See Kunstoplast of Am., Inc. v.
Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996) (holding that
while a corporation is required to be represented by a licensed attorney, a
nonlawyer may perform the ministerial task of perfecting an appeal). The court’s
order advised appellant that failure to comply could result in dismissal of the
appeal. See Tex. R. App. P. 42.3.

      Appellant requested and was granted several extensions of time to comply
with the court’s order to file an amended brief. On July 26, 2012, the court granted
appellant a final extension of time until August 27, 2012. In September, appellant
filed a response to the court’s order in which he asserted that he had only recently
received the order. Appellant did not file a brief or further motion for extension of
time, however. Therefore, on November 6, 2012, the court issued an order stating
that unless appellant filed a corrected brief by November 26, 2012, the appeal
would be dismissed. On November 26, 2012, appellant filed a brief. The brief is
identical to the brief filed eight months earlier. As with the first brief, the brief is
deficient for several reasons, including that it fails to provide citations to the record
and to authority. See Tex. R. App. P. 38.1(g),(h), (i).

      On December 28, 2012, appellee filed a motion to dismiss the appeal
because appellant failed to comply with our order to file a brief in compliance with
the appellate rules. See Tex. R. App. P. 42.3. The motion has been on file more
than ten days, and appellant has not filed a response. See Tex. R. App. P. 10.3(a).

      Importantly, the statements of fact in appellant’s brief must be supported by
direct references to the record that are precise in locating the fact asserted. Bolling

                                           2
v. Farmers Branch I.S.D., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.).
Just as importantly, existing legal authority applicable to the facts and the legal
questions we are called on to answer must be accurately cited. Id. We are not
responsible for searching the record for facts that may be favorable to a party's
position. See Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 283–
84 (Tex. 1994). We also are not responsible for supplying the legal research that
might support a party’s contentions. See Canton–Carter v. Baylor College of
Medicine, 271 S.W.3d 928, 931-32 (Tex. App.—Houston [14th Dist.] 2008, no
pet.).

         Because appellant has failed to comply with the briefing requirements of our
appellate rules after having been given ample opportunity to do so, we grant
appellee’s motion and order the appeal dismissed.



                                    PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                           3